Appellee York instituted this action to recover of appellant Maddox the title and possession of the office of sheriff of Palo Pinto County. The rights of the parties depend upon the following facts:
Prior to the general election held in November, 1898, York was the sheriff of that county and was a candidate for re-election, but was defeated by one Lasater. After the election and before the receipt of official notice of the result, Lasater died. The Commissioners Court declared the office vacant and proceeded to fill it by appointing appellant, who qualified and took and held possession until ousted by the judgment of the District Court in favor of appellee. Upon appeal from this judgment, the Court of Civil Appeals reversed it, two of the justices holding that the appointment made by the Commissioners Court was valid, while the other justice dissented, holding that appellee was entitled to the office until a successor had been elected and qualified, and that, therefore, there was no vacancy, and hence no power of appointment in the Commissioners Court. The question thus at issue has been certified to this court for determination, and the answer is that the *Page 279 
decision of the majority is correct and properly construes the provisions of the Constitution controlling the subject, in accordance with previous opinions of this court. The fullness of the discussion in the majority and dissenting opinions, and in the case of State v. Cocke, 54 Tex. 482, renders it unnecessary for us to write further on the subject.
Affirmed.